Mr. Justice Paxson
delivered the opinion of the court, March 26th 1883.
' This was an action of covenant upon a policy of insurance. The dwelling house insured was totally destroyed by fire. The company set up a breach of warranty ás a defence.
The application contained among a number of other questions which were answered by the assured, the following: *337“ What incumbrances on the property' ?” which was answered, so written down, and signed by the assured, “Noiie.” The application contained this provision : “ This application shall form a part of the policy of insurance, and all the statements herein made shall constitute warranties on the part of the insured.” At the time the application was made and signed by the assured there was a judgment of $1,000 entered against him in the Court of Common Pleas of Lycoming county which was a lien upon the insured premises.
Upon this state of facts there was a clear breach of the warranty against incumbrances and the plaintiff below could not recover upon his policy. To meet this difficulty he introduced evidence, under objection from the defendant below, to prove that at the time the application was filled up, the assured told the agent that he had given a note to his father and his aunt; that he did not know whether the same was entered or not; that his father had agreed that it should not be entered. After the assured had made this explanation to the agent, the following is what occurred according to the testimony of the assured himself: “ He (the agent) says : ‘ Well, shall 1 put it down incumbrance orno incumbrance V I says : ‘You can put it as you please.’ He says: ‘ I will put it down no incumbrance.’ I made no remark.”
It will thus be seen that the assured, without knowing whether the judgment note, which he had given, was entered or not, acquiesced in the agent putting “ it down as no incumbrance.” If the assured did not know, the agent could not know'; hence there is no room for any allegation of fraud practiced upon the assured, or that the agent had placed his own construction upon the language of the assured, and had thus inserted in the application an answer he did not make. For this reason the cases of Smith v. Mutual Insurance Company, 8 Norris 287, and Eilenberger v. Protective Mutual Fire Ins. Co., Id. 464, do not apply. We think the case comes directly within the ruling of Commonwealth Mutual Fire Ins. Co. v. Huntzinger, 2 Outerbridge 41. The facts are almost identical. There the warranty' was as to additional insurance. The assured told the agent he thought it was $1,500 or $2,000, he did not know which. The agent said he would put it down at $1,500, to wdiich the assured assented and signed the application. There was no fraud or intentional misrepresentation ; there was a mistake. But where a man warrants a statement to be true he must be held to its absolute truth. “ The purpose in requiring a warranty' is to dispense with inquiry and cast upon the assured the obligation that, the facts shall be as represented Ins. Co. v. Huntzinger, supra.
If George Bedfoot, the ageut who received this application *338was, as was claimed by the defendant in error, also a director of the company, and clothed by its by-laws with full power to act in the premises, we do not see how it materially affects the case. If the company had knowledge of all that occurred at the time the application was signed, there is still a breach of warranty. Neither the assured nor the agent knew the judgment had been entered ; both were perhaps aware that it might be ; the assured with this knowledge took upon himself the responsibility of warranting against incumbrances. He assumed the risk, and must be held to his warranty.
"We need not refer to the assignments in detail.
The judgment is reversed and a venire facias de novo awarded.